UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2398



A. CORWIN TAYLOR,

                                             Plaintiff - Appellant,

          versus


CHESTERFIELD COUNTY, VIRGINIA; COMMONWEALTH OF
VIRGINIA; NATHANIEL M. COLLIER, III; WILLIAM
B. CAVE; JANE K. HENSLEY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-686-3)


Submitted:   January 28, 2005           Decided:     February 10, 2005


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


A. Corwin Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             A. Corwin Taylor seeks to appeal the district court's

order remanding the civil action against him to state court for

lack of subject matter jurisdiction and denying his subsequent

motion to vacate the remand order.            The district court's remand

order   is   not   reviewable.    See    28    U.S.C.   §   1447(d)   (2000).

Accordingly, we dismiss the appeal for lack of jurisdiction.                In

addition, we grant Taylor's motion for leave to file his informal

brief out of time and deny his motion for appointment of counsel.

We   dispense   with   oral   argument   because    the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                  - 2 -